DAVIDSON, Judge,
dissenting.
What was the date of the issuance of the license here involved? No answer. When did the license here involved expire? No answer. What was the date the license of appellant was suspended? No answer. Under whose authority was an order entered suspending the license? No answer. For what period was the license suspended? No answer. Was the suspension in effect when appellant drove the automobile? No answer.
Nothwithstanding the fact that the record in this case fails to reflect any answer to those questions, my brethren affirm the judgment of conviction and thereby hold that appellant had a *466valid license; that it was in force and effect at the time of its suspension; that some authority under the laws of this state having the power to suspend a license entered an order suspending such license for some definite period of time; and that appellant drove his automobile at a time within the period of suspension.
This record reflects nowhere that the state established, by proof, any of the elements necessary to show the guilt of the accused.
I know of no case affirmed upon fewer facts to support the conviction than that here presented.
To suspend a license there must be, first, a valid license. A license that has expired is dead and not subject to be suspended. Bryant v. State, 163 Texas Cr. Rep. 544, 294 S.W. 2d 819.
Only the courts have the power to suspend a license. Their judgment would be the best evidence.
The Texas Department of Public Safety has the power to enter an order suspending a license, but such order is interlocutory and becomes final only after the approval by the courts or after the expiration of the ten-day period for appeal. Texas Department of Public Safety v. Hamilton, 304 S.W. 2d 719.
I respectfully dissent.